IN THE SUPREME COURT OF TEXAS

                                 No. 10-1050

                            IN RE ADRIAN HARDING

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed  December
31, 2010, is granted.  The court of appeals opinion and  judgment  in  Cause
No. 14-10-00104-CV, styled In re Texas  Mutual  Insurance  Company,  in  the
Fourteenth Court of Appeals are stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this January 14, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk